          Case 1:19-cr-00725-JPO Document 8 Filed 10/16/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA

                    -v-                                         19-CR-725 (JPO)

 LEV PARNAS,                                                        ORDER
 IGOR FRUMAN,
 DAVID CORREIA, and
 ANDREY KUKUSHKIN,
                             Defendants.


J. PAUL OETKEN, District Judge:

       The arraignment and initial conference as to Defendants Parnas and Fruman is hereby

adjourned to Wednesday, October 23, 2019, at 11:30 a.m., and will be held in Courtroom 506

of the Thurgood Marshall United States Courthouse, 40 Foley Square, New York, NY 10007.

       The arraignment and initial conference as to Defendants Correia and Kukushkin will take

place as previously scheduled on Thursday, October 17, 2019, at 3:30 p.m., in Courtroom 318

of the Thurgood Marshall United States Courthouse, 40 Foley Square, New York, NY 10007.

       SO ORDERED.

Dated: October 16, 2019
       New York, New York

                                           ____________________________________
                                                      J. PAUL OETKEN
                                                  United States District Judge
